DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,950,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader versions of those presented in the patent with (the more specific limitations being present in some of the dependent claims of the applications) and several of the dependent claims are identical.
Instant Application
Patent
1. A method comprising: identifying a first memory location in response to an access of a second memory location, the first memory location storing a first value; and updating a first disturb value by a first amount, the first disturb value representing a cumulative disturb effect on the first value in the first memory location by accesses to a first plurality of memory locations proximate to the first memory location, the first plurality of memory locations including the second memory location, and wherein the first amount is based on an orientation of the first 

6. The method of claim 1, further comprising: in response to a determination that the first disturb value exceeded a disturb threshold: reading the first value from the first memory location to obtain a bit-error rate (BER); and in response to a determination that the BER is below an error threshold, reducing the first disturb value


19. The method of claim 1, wherein the first amount is further based on a proximity of the first memory location relative to the second memory location.

2. The method of claim 1, further comprising: in response to a determination that the BER exceeded the error threshold: writing the first value to the first memory location; and updating the first disturb value to a reset value.
3. The method of claim 1, further comprising: updating, in response to an access to the first memory location, a second disturb value representing a cumulative disturb effect on a second value stored in the second memory location by accesses to a second plurality of memory locations proximate to the second memory location, the second plurality of memory locations including the first memory location.
3. The method of claim 1, further comprising: updating, in response to an access to the first memory location, a second disturb value representing a cumulative disturb effect on a second value stored in the second memory location by accesses to a second plurality of memory locations proximate to the second memory location, the second plurality of memory locations including the first memory location.
4. The method of claim 1, further comprising, after an application of power to a memory subsystem, initializing a plurality of disturb values, including the first disturb value, to values within a range of a threshold.  

4. The method of claim 1, further comprising, after an application of power to a memory subsystem, initializing a plurality of disturb values, including the first disturb value, to values within a range of a threshold.
5. The method of claim 1, further comprising, after loss of a primary power source to a memory subsystem, writing a plurality of disturb values, including the first disturb value, to one or more non-volatile memory devices.
5. The method of claim 1, further comprising, after loss of a primary power source to a memory subsystem, writing a plurality of disturb values, including the first disturb value, to one or more non-volatile memory devices.
7. The method of claim 1, further comprising: identifying a third memory location storing a second value affected by an access to the second memory location, wherein the third memory location is adjacent to the second memory location in a first direction and the 



13. The non-transitory computer-readable medium of claim 8, wherein, in response to a determination that the first disturb value exceeded a disturb threshold, the processing device is further to: read the first value from the first memory location to obtain a bit-error rate (BER); and in response to a determination that the BER is below an error threshold, reduce the first disturb value.
7. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: identify a first memory location in response to an access of a second memory location, the first memory location storing a first value; update a first disturb value by a first amount, the first disturb value representing a cumulative disturb effect on the first value in the first memory location by accesses to a first plurality of memory locations proximate to the first memory location, the first plurality of memory locations including the second memory location; and in response to a determination that the first disturb value exceeded a disturb threshold, the processing device is further to: read the first value from the first memory location to obtain a bit-error rate (BER), and in response to a determination that the BER is below an error threshold, reduce the first disturb value.
9. The non-transitory computer-readable medium of claim 8, wherein the processing device is further to: in response to a determination that the first disturb value exceeded a threshold: read the first value from the first memory location; write the first value 



9. The non-transitory computer-readable medium of claim 7, wherein the processing device is further to update, in response to an access to the first memory location, a second disturb value representing a cumulative disturb effect on a second value stored in the second memory location by accesses to a second plurality of memory locations proximate to the second memory location, the second plurality of memory locations including the first memory location.



	
11. The non-transitory computer-readable medium of claim 8, wherein the processing device is further to, after an application of power to a memory subsystem, initialize a plurality of disturb values, including the first disturb value, to values within a range of a threshold.
10. The non-transitory computer-readable medium of claim 7, wherein the processing device is further to, after an application of power to a memory subsystem, initialize a plurality of disturb values, including the first disturb value, to values within a range of a threshold.
12. The non-transitory computer-readable medium of claim 8, wherein the processing device is further to, after loss of a primary power source to a memory subsystem, write a plurality of disturb values, including the first disturb value, to one or more non-volatile memory devices.
11. The non-transitory computer-readable medium of claim 7, wherein the processing device is further to, after loss of a primary power source to a memory subsystem, write a plurality of disturb values, including the first disturb value, to one or more non-volatile memory devices.
14. The non-transitory computer-readable medium of claim 8, wherein the processing device is further to: identify a third memory location storing a second value affected by an access to the second memory location, wherein the third memory location is adjacent to the second memory location in a first direction and the first memory location is adjacent to the Docket No. 1043.2018-0392.O1US Client Matter No. 2018-0392.01/US 21second memory location in a second direction that is different from the first direction; and update a second disturb value by a second amount that is different from the first amount, the second disturb value representing a cumulative effect on the second value in the third memory location by 


13. A system comprising: a non-volatile memory component that includes a first memory location and a second memory location; and a processing device, operatively coupled with the non-volatile memory component, to: identify the first memory location in response to an access of the second memory location, the first memory location storing a first value; update a first disturb value by a first amount, the first disturb value representing a cumulative disturb effect on the first value in the first memory location by accesses to a first plurality of memory locations proximate to the first memory location, the first plurality of memory locations including the second memory location, and wherein the first amount is based on an orientation of the first memory location relative to the second memory location; and in response to a determination that the first disturb value exceeded a disturb threshold, the processing device is further to: read the first value from the first memory location to obtain a bit-error rate (BER), and in response to a determination that the BER is below an error threshold, reduce the first disturb value.
16. The system of claim 15, wherein the processing device is further to: in response to a determination that the first disturb value exceeded a threshold: read the first value from the first memory location; write the first value to the first memory location; and update the first disturb value to a reset value.
14. The system of claim 13, wherein the processing device is further to: in response to a determination that the BER exceeded the error threshold: write the first value to the first memory location; and update the first disturb value to a reset value.
17. The system of claim 15, wherein the processing device is further to update, in response to an access to the first memory location, a second disturb value representing a cumulative disturb effect on a second value stored in the second memory location by accesses to a second plurality of memory 


16. The system of claim 13, wherein the processing device is further to, after an application of power to a memory subsystem, initialize a plurality of disturb values, including the first disturb value, to values within a range of a threshold.
19. The system of claim 15, wherein the processing device is further to, after loss of a primary power source to a memory subsystem, write a plurality of disturb values, including the first disturb value, to the non-volatile memory component.
17. The system of claim 13, wherein the processing device is further to, after loss of a primary power source to a memory subsystem, write a plurality of disturb values, including the first disturb value, to the non-volatile memory component.
20. The system of claim 15, wherein the processing device is further to: identify a third memory location storing a second value affected by an access to the second memory location, wherein the third memory location is adjacent to the second memory location in a first direction and the first memory location is adjacent to the second memory location in a second direction that is different from the first direction; and update a second disturb value by a second amount that is different from the first amount, the second disturb value representing a cumulative effect on the second value in the third memory location by accesses to a second plurality of memory locations proximate to the third memory location, the second plurality of memory locations including the second memory location.
18. The system of claim 13, wherein the processing device is further to: identify a third memory location storing a second value affected by an access to the second memory location, wherein the third memory location is adjacent to the second memory location in a first direction and the first memory location is adjacent to the second memory location in a second direction that is different from the first direction; and update a second disturb value by a second amount that is different from the first amount, the second disturb value representing a cumulative effect on the second value in the third memory location by accesses to a second plurality of memory locations proximate to the third memory location, the second plurality of memory locations including the second memory location.













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US PGPub 2013/0304982, hereafter referred to as Jung).
Regarding claim 1, Jung teaches A method comprising: identifying a first memory location in response to an access of a second memory location, the first memory location storing a first value (Abstract, when a first memory cell (second memory location) is accessed a neighboring second memory cell (first memory location) is identified. Paragraph [0066], shows that the memory cells are used to store data (a first value)), and updating a first disturb value by a first amount, the first disturb value representing a cumulative disturb effect on the first value in the first memory location by accesses to a first plurality of memory locations proximate to the first memory location, the first plurality of memory locations including the second memory location, and wherein the first amount is based on an orientation of the first memory location relative to the second memory location (Abstract and Paragraph [0066], describe updating a disturbance count when a neighboring cell is accessed. The disturbance count is increased each time a neighbor cell is accessed meaning it represents the cumulative effect on the associated cell. This count is increased based on the aggressor cell (the cell read is directed to) being oriented near the victim cell, as opposed to away which will cause an increase amount to be zero (the plain and ordinary meaning of “orientation” is a relative position to something or someone and the claims do not go into further detail as to what is meant by “orientation” and specifically how “orientation” effects the amount the disturb value is updated by)).
Regarding claim 2, Jung teaches all the limitations of claim 1. Jung further teaches in response to a determination that the first disturb value exceeded a threshold: reading the first value from the first memory location, writing the first value to the first memory location, and updating the first disturb value to a reset value (Paragraph [0089] and [0101], states that an irregular refresh flag can be used to indicate when the count value (first disturb value) exceeds a certain number. Paragraph [0003] shows that the memory device in question can be a DRAM and the breakdown of a refresh operation to a cell involves reading the data in a cell and rewriting it back to that cell with the help of sense amplifiers making this part inherent to the process. Paragraph [0180] also states the memory could be FLASH which has a similar refresh operation. Abstract, states that once a refresh operation is completed the count value is reset).
Regarding claim 3, Jung teaches all the limitations of claim 1. Jung further teaches updating, in response to an access to the first memory location, a second disturb value representing a cumulative disturb effect on a second value stored in (Paragraph [0066], as stated in the rejection to claim 1, shows that a disturb value can be updated for the neighboring cells upon access to a cell meaning that when the first memory cell is accessed, the cells neighboring it will have their disturb values incremented).
Regarding claim 4, Jung teaches all the limitations of claim 1. Jung further teaches after an application of power to a memory subsystem, initializing a plurality of disturb values, including the first disturb value, to values within a range of a threshold (Paragraph [0085], discusses the initialization of a memory which would involve initializing the count values (disturb values) to a reset value which would be within a range of some threshold).
Regarding claim 7, Jung teaches all the limitations of claim 1. Jung further teaches identifying a third memory location storing a second value affected by an access to the second memory location, wherein the third memory location is adjacent to the second memory location in a first direction and the first memory location is adjacent to the second memory location in a second direction that is different from the first direction, and updating a second disturb value by a second amount that is different from the first amount, the second disturb value representing a cumulative effect on the second value in the third memory location by accesses to a second plurality of memory locations proximate to the third memory location, the second plurality of memory locations including the second (Paragraph [0088], shows that multiple neighboring cells can be identified upon access. Paragraph [0066], as stated in the rejection to claim 1, shows that a disturb value can be updated for the neighboring cells upon access to a cell meaning that another cell that is neighboring the access cell and is in a different direction of the first can have its disturb value updated as well when the requested cell is accessed).
Regarding claim 8, Jung teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: identify a first memory location in response to an access of a second memory location, the first memory location storing a first value (Abstract, when a first memory cell (second memory location) is accessed a neighboring second memory cell (first memory location) is identified. Paragraph [0066], shows that the memory cells are used to store data (a first value)), and update a first disturb value by a first amount, the first disturb value representing a cumulative disturb effect on the first value in the first memory location by accesses to a first plurality of memory locations proximate to the first memory location, the first plurality of memory locations including the second memory location, and wherein the first amount is based on an orientation of the first memory location relative to the second memory location (Abstract and Paragraph [0066], describe updating a disturbance count when a neighboring cell is accessed. The disturbance count is increased each time a neighbor cell is accessed meaning it represents the cumulative effect on the associated cell. The count is updated when a neighboring cell is accessed meaning that when any of the neighboring cells to the first memory location are accessed (which includes the second memory location) its count will be updated. This is count is increased based on the aggressor cell (the cell read is directed to) being oriented near the victim cell, as opposed to away which will cause an increase amount to be zero (the plain and ordinary meaning of “orientation” is a relative position to something or someone and the claims do not go into further detail as to what is meant by “orientation” and specifically how “orientation” effects the amount the disturb value is updated by)).
Regarding claims 9-11 and 14, claims 9-11 and 14 are the computer readable medium claims associated with claims 2-4 and 7. Since Jung teaches all the limitations of claims 2-4 and 7 as well as claim 8, it also teaches all the limitations of claims 9-11 and 14; therefore the rejection to claims 2-4 and 7 also apply to claims 9-11 and 14.
Regarding claims 15-18 and 20, claims 15-18 and 20 are the system claims associated with claims 1-4 and 7. Since Jung teaches all the limitations of claims 1-4 and 7 and further teaches a system comprising: a non-volatile memory component that includes a first memory location and a second memory location; and a processing device, operatively coupled with the non-volatile memory component (Fig. 1 and 15 and Paragraph [0180]), it also teaches all the limitations of claims 15-18 and 20; therefore the rejection to claims 1-4 and 7 also apply to claims 15-18 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jayakumar et al. (US PGPub 2015/0378841, hereafter referred to as Jayakumar).
Regarding claim 5, Jung teaches all the limitations of claim 1. Jung does not teach after loss of a primary power source to a memory subsystem, writing a plurality of disturb values, including the first disturb value, to one or more non-volatile memory devices.
Jayakumar teaches after loss of a primary power source to a memory subsystem, writing a plurality of values, including the first value, to one or more non-volatile memory devices (Paragraph [0070], states that when an unexpected power loss occurs (loss of primary power) data can be written to the non-volatile memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to use the unexpected shutdown procedure of Jayakumar so as to enable catastrophic save capabilities in order to save content stored in the volatile memory to the non-volatile memory based on a power loss or unexpected system reset (Jayakumar, Paragraph [0070]).
Regarding claim 12, claim 12 is the system claim associated with claim 5. Since Jung and Jayakumar teach all the limitations of claim 5 and Jung further teaches 
Regarding claim 19, claim 19 is the computer readable medium claim associated with claim 5. Since Jung and Jayakumar teach all the limitations of claim 5 and Jung further teaches all the limitations of claim 15, they also teach all the limitations of claim 19; therefore the rejection to claim 5 also apply to claim 19.

Allowable Subject Matter
Claims 6 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132